Citation Nr: 0526864	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  03-33 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the veteran's period of 
eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States 
Code, (Montgomery GI Bill), beyond the delimiting date of 
March 15, 2002.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1983 to March 
1992, with prior active service totaling two years, four 
months, and seven days.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a administrative decision entered in 
April 2003 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma, informing him of 
his delimiting date of March 15, 2002, for receipt of 
educational assistance allowance under Chapter 30 and the 
denial of such benefits for his pursuit of a program of 
education beyond that date.  

Pursuant to his request, the veteran was afforded a hearing 
before the RO in Seattle, Washington, in February 2004 and a 
hearing before the Board, sitting at the Seattle RO, in June 
2005, transcripts of which are of record.  At the Board 
hearing, additional documentary evidence was submitted with a 
written waiver of initial RO review of that evidence.  


FINDINGS OF FACT

1.  The veteran was discharged from active duty on March 14, 
1992, and it is neither claimed nor shown that he had 
additional active duty after that date.

2.  The veteran's basic delimiting period for receiving 
Chapter 30 educational benefits expired on March 15, 2002.

3.  A physical or mental disability that prevented the 
veteran from initiating or completing an educational program 
during his basic Chapter 30 delimiting period is not 
demonstrated.


CONCLUSION OF LAW

The criteria for extension of the veteran's delimiting period 
for educational assistance benefits under Chapter 30 have not 
been met. 38 U.S.C.A. § 3031 (West 2002); 38 C.F.R. 
§§ 21.7050, 21.7051 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The facts in this case are not in dispute, and to that 
extent, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) (VCAA), are not for application in this matter.  It has 
been specifically held that the provisions of the VCAA are 
not applicable in cases which are decided as a matter of law, 
and not the underlying facts, or development of facts.  
Manning v. Principi, 16 Vet.App. 534, 542-43 (2002); see also 
Smith v. Gober, 14 Vet.App. 227 (2000) (VCAA has no effect on 
appeal limited to interpretation of law); Dela Cruz v. 
Principi, 15 Vet.App. 143 (2001) (VCAA not applicable where 
law, not factual evidence, is dispositive).

The provisions of Chapter 30, Title 38 of the United Sates 
Code, allow for educational assistance for members of the 
Armed Forces after their separation from military service.  
The provisions of 38 U.S.C.A. § 3031 and 38 C.F.R. 
§ 21.7050(a) set at a ten-year time limitation for Chapter 30 
educational assistance benefits.  The time limitation begins 
to run on the date of the veteran's last discharge or release 
from a period of active duty of 90 days or more of continuous 
service.  The provisions of 38 U.S.C.A. § 3031 and 38 C.F.R. 
§ 21.7051(a) allow for an extension of the delimiting period 
upon a showing that the veteran was prevented from initiating 
or completing a chosen program of education within the 
otherwise applicable eligibility period because of his own 
physical or mental disability that did not result from his 
willful misconduct.  The regulation further states that it 
must be clearly established by medical evidence that such a 
program of education was medically infeasible and VA will not 
consider a veteran who was disabled for a period of 30 days 
or less as having been prevented from initiating or 
completing a chosen program unless the evidence establishes 
that the veteran was prevented from enrolling or reenrolling 
in the chosen program or was forced to discontinue attendance 
because of the short disability.  See 38 C.F.R. 
§ 21.7051(a)(2).

The undisputed facts are that the veteran had active service 
which ended on March 14, 1992.  There is no allegation or 
showing that he served on active duty subsequent to that 
point.  As such, his delimiting period date for receipt of 
Chapter 30 education benefits extended from March 15, 1992, 
to March 15, 2002, ten years after his date of discharge from 
service.  38 C.F.R. § 21.7050.  It bears mentioning that the 
veteran, in RO hearing testimony in February 2004, pointed to 
an exception for hardship in 38 C.F.R. § 21.7050(a)(1)(C) as 
a reason for believing that this appeal should be granted.  
The Board points out, however, that the referenced provision 
pertains to veterans who served for a period of active duty 
of less than 90 whose discharge from service was on the basis 
of hardship.  As such, the regulation referenced by the 
veteran is not applicable.  As noted above, 38 C.F.R. 
§ 21.7051 sets out the only reason for allowing an extension, 
that being physical or mental disablement of the veteran.

In his oral and written statements of record, including 
testimony before the RO and Board, the veteran seeks an 
extension of his ten-year delimiting period on the basis of 
several factors, all pertaining to a period of employment 
with the United States Customs Service, beginning in August 
1992.  As a newly hired employee, the veteran avers that he 
was unable to undertake educational pursuits due to his 
required participation in basic law enforcement training and, 
later, because of variable work shifts.  He was later 
transferred to the area of Dallas, Texas, based on the 
medical needs of his spouse who was undergoing special care 
due to Crohn's disease.  

The record also reflects that, in 1995, he was then detailed 
to Romania for a 120-day period to work as a United Nations 
Sanctions Monitor.  Following that duty, he was placed by the 
United States Customs Service in Calgary, Canada, for a 
period of six-and-one-half years, during which as a condition 
of his employment and pursuant to terms of a 1974 Canada-
United States Preclearance Agreement, 25 U.S.T. 763, he was 
prohibited from attending any educational institution or 
taking any academic, professional, or vocational training 
course.  

As set out above, the veteran's period of eligibility for 
Chapter 30 benefits ended on March 15, 2002.  His request for 
an extension of his delimiting period is not based on active 
service subsequent to March 14, 1992, or any claimed 
disability that may have prevented him from utilizing his 
Chapter 30 benefits.  Accordingly, there is no basis within 
existing law or regulations upon which to extend the 
veteran's delimiting date for receipt of Chapter 30 
educational benefits.  Consequently, after careful review of 
the record, the Board must find that the eligibility period 
for Chapter 30 benefits expired on March 15, 2002, and the 
criteria for an extension of the delimiting date have not 
been met.  

The Board emphasizes with the arguments couched in equity by 
the veteran, but by the same token, the Board is without the 
authority to grant benefits on an equitable basis.  Rather, 
the Board is bound by the law and regulations governing the 
disposition of the issue presented.  In this instance, the 
law and not the evidence is dispositive.  To that end, the 
appeal must be terminated due to absence of legal merit.  
Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


ORDER

An extension of the veteran's delimiting period for receiving 
educational assistance benefits under the provisions of 
Chapter 30, Title 38, United States Code, beyond March 15, 
2002, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


